Citation Nr: 1201100	
Decision Date: 01/11/12    Archive Date: 01/20/12

DOCKET NO.  09-31 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a cardiovascular disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. K. Buckley, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from January 1996 to January 1999.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 determination of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana, which concluded that new and material evidence had not been submitted to reopen a claim of service connection for a heart condition.

In January 2011, the Veteran presented sworn testimony during a videoconference hearing, which was chaired by the undersigned.  A transcript of the hearing has been associated with the Veteran's VA claims folder.  

In an April 2011 Board decision, the claim was reopened and remanded for further evidentiary development.  The VA Appeals Management Center (AMC) denied the claim in an August 2011 supplemental statement of the case (SSOC).  The Veteran's VA claims folder has been returned to the Board for further appellate proceedings.

For reasons articulated below, the appeal is again REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action on his part is required.


REMAND

The April 2011 Board decision reopened the Veteran's claim of entitlement to service connection for cardiovascular disability and remanded the matter in order for the Veteran to be afforded a VA examination.  The Veteran was scheduled for the examination on June 20, 2011 and failed to report.  Crucially, however, the letter from the VA medical center which purportedly notified the Veteran of his examination date, time, and location was dated two days after the scheduled examination (June 22, 2011).  The claims folder contains no other letter notifying the Veteran of the date, time, and location of the VA examination.  The August 2011 SSOC indicates that the Veteran was notified of the examination in an April 2011 letter from the AMC.  The Board has reviewed the letter and observes that the April 2011 does not notify the Veteran of the date, time, and location of the VA examination.  This correspondence merely states that such an examination would be scheduled by the nearest VA medical facility and that they would notify him of the time, date, and location.  Accordingly, the Veteran was not provided proper notification and therefore could not be afforded the VA examination which was requested in the April 2011 Board remand instructions.

In Stegall v. West, 11 Vet. App. 268, 271 (1998) the United States Court of Appeals for Veterans Claims held that compliance with remand instructions is neither optional nor discretionary.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Because the Board's remand instructions have not been complied with, the case must be remanded so that this may be accomplished.

Accordingly, the case is REMANDED for the following action:

1. VBA should make arrangements for an examination by a cardiologist.  The claims file should be made available for review by the cardiologist, who is asked to review the claims file, elicit a history of relevant heart-related symptoms from the Veteran, examine him, and offer a diagnosis, if appropriate.  All indicated tests should be performed and all clinical findings reported in detail.  For each diagnosis offered, the cardiologist is asked to address whether it is at least as likely as not (50 percent or greater possibility) to have begun during active service.  The cardiologist should provide a complete rationale for any conclusion in a legible report.  If any question cannot be answered, the cardiologist should provide the reasons therefore.

2. Advise the Veteran in writing that it is his responsibility to report for the VA examination, to cooperate with the development of his claim, and that the consequences for failure to report for a VA examination without good cause include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for any ordered examination, obtain documentation that shows that notice scheduling the examination was sent to his last known address prior to the date of the examination, to include whether any notice that was sent was returned as undeliverable.

3. Following any further development that VBA deems necessary, the Veteran's claim should then be readjudicated.  If the benefit sought on appeal remains denied, VBA should provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
L. M. Barnard
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

